PER CURIAM.
Appellant, James Charles Hill, raises two points on appeal which we find have merit. First, appellant challenges the revocation of his probation based on his violation of conditions two and four. Secondly, appellant appeals the trial court’s failure to credit him with jail time served on the charges which formed the basis of his revocation. We affirm the probation revocation, but remand for elimination of conditions two and four.
The record indicates that the state moved and the court accepted the dismissal of those violations. Therefore, we remand this case to the trial court to correct the judgment finding appellant in violation of conditions two and four of his probation. Further, we remand for examination of the record to determine if appellant was incarcerated for these charges. If so, appellant must be given credit for time served.
Accordingly, we remand with instructions that the court eliminate the violation of conditions two and four, and credit appellant with any jail time served. In all other respects, we affirm.
Affirmed and remanded with instructions.
HOBSON, A.C.J., and GRIMES and CAMPBELL, JJ., concur.